Title: To George Washington from James McHenry, 14 September 1796
From: McHenry, James
To: Washington, George


        
          
            (private)
            Sir
            War Office 14 Septr 1796
          
          If you have a few minutes to spare I could wish you to examine the within conditions for a new contract for cannon. The old contract was too defective to serve as a model or guide in any one respect. The public must be a considerable looser by it; and the cannon which we shall be obliged to recive by no means to be relied on. With the greatest respect I have the honour to be Sir your most ob. st
          
            James McHenry
          
        
        
          The mail to Pittsburg is altered. Letters must be in the office on friday before sun down.
        
      